DETAILED ACTION
This is the Office action based on the 16713281 application filed December 13, 2019, and in response to applicant’s argument/remark filed on February 11, 2021.  Claims 1-6 and 9-20 are currently pending and have been considered below.  Claim 9 withdrawn from consideration.  
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner’s Amendment
Claim 1 allowable. The restriction requirement between species 1 and 2, as set forth in the Office action mailed on September 3, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1 is withdrawn.  Claim 9, directed to species 1 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

        Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

 Allowable Subject Matter
Claims 1-6 and 9-20 are allowed. The following is an examiner's statement of reasons for allowance.--With respect to claim 1, none of the cited prior arts teaches the features “the process gas does not include a halogen containing gas” and “the passivation gas in one or more of methane(CH4), ethylene (C2H4), ethane (C2H6), propene (C3H6), or propane (C3H8)” in the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered as follows:
--Applicant’s argument that the cited prior arts fail to teach the feature “the process gas does not include a halogen containing gas” in combination with the feature “the passivation gas in one or more of methane(CH4), ethylene (C2H4), ethane (C2H6), propene (C3H6), or propane (C3H8)” is persuasive.  Claims 1-6 and 9-20 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/THOMAS T PHAM/           Primary Examiner, Art Unit 1713